Exhibit 10.1

 







RECEIVABLES SALE AND CONTRIBUTION AGREEMENT

 

Dated as of April 17, 2020

among

 

STARTEK, INC. and STARTEK USA, INC.,
as Originators,

 

STARTEK, INC.,

 

as Master Servicer,

 

and

 

StarTek Receivables Funding, LLC,

 

as Buyer

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

ARTICLE I AGREEMENT TO PURCHASE AND SELL 2     SECTION 1.1 Agreement To Purchase
and Sell 2     SECTION 1.2 Timing of Purchases 3     SECTION 1.3 Consideration
for Purchases  3     SECTION 1.4 RSCA Termination Date 3     SECTION 1.5
Intention of the Parties 3     ARTICLE II PURCHASE DATA; CALCULATION OF PURCHASE
PRICE   4     SECTION 2.1 Purchase Data 4     SECTION 2.2 Calculation of
Purchase Price 4     ARTICLE III CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE  5
    SECTION 3.1 Initial Contribution of Receivables and Initial Purchase Price
Payment  5     SECTION 3.2 Subsequent Purchase Price Payments 5     SECTION 3.3
Settlement as to Specific Receivables and Dilution 6     ARTICLE IV CONDITIONS
OF PURCHASES  7     SECTION 4.1 Conditions Precedent to Initial Purchase  7    
SECTION 4.2 Conditions Precedent to All Purchases 9     SECTION 4.3
Certification as to Representations and Warranties 9     ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS  9     SECTION 5.1 Existence
and Power 9     SECTION 5.2 Power and Authority; Due Authorization 10    
SECTION 5.3 No Conflict or Violation 10     SECTION 5.4 Governmental Approvals 
10

 

i

--------------------------------------------------------------------------------

 

 

SECTION 5.5 Valid Sale  10     SECTION 5.6 Binding Obligations  10     SECTION
5.7 Accuracy of Information    11     SECTION 5.8 Litigation and Other
Proceedings 11     SECTION 5.9 No Material Adverse Effect 11     SECTION 5.10
Names and Location 11     SECTION 5.11 Margin Regulations   12     SECTION 5.12
Eligible Receivables 12     SECTION 5.13 Credit and Collection Policy  12    
SECTION 5.14 Investment Company Act  12     SECTION 5.15 Anti-Corruption Laws;
Anti-Money Laundering Laws and Sanctions  12     SECTION 5.16 Financial
Condition  12     SECTION 5.17 Taxes  13     SECTION 5.18 ERISA Compliance   13
    SECTION 5.19 Bulk Sales Act 14     SECTION 5.20 No Fraudulent Conveyance 14
    SECTION 5.21 Ordinary Course of Business  14     SECTION 5.22 Perfection
Representations 14     SECTION 5.23 Additional Perfection Representations 15    
SECTION 5.24 Reliance on Separate Legal Identity  15     SECTION 5.25 Opinions  
15     SECTION 5.26 Enforceability of Contracts  15     SECTION 5.27 Nature of
Pool Receivables   16     SECTION 5.28 Compliance with Laws 16     SECTION 5.29
Servicing Programs 16

 

ii

--------------------------------------------------------------------------------

 

 

SECTION 5.30 [Reserved]  16     SECTION 5.31 Compliance with Transaction
Document  16     ARTICLE VI COVENANTS OF THE ORIGINATORS  16     SECTION 6.1
Covenants  16     SECTION 6.2 Separateness Covenants  21     ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES  22     SECTION 7.1
Rights of the Buyer  22     SECTION 7.2 Responsibilities of the Originators   23
    SECTION 7.3 Further Action Evidencing Purchases   23     SECTION 7.4
Application of Collections  23     SECTION 7.5 Performance of Obligations  24  
  SECTION 7.6 Collection Account Arrangements 24     ARTICLE VIII RSCA
TERMINATION EVENTS     24     SECTION 8.1 RSCA Termination Events    24    
SECTION 8.2 Remedies    25     ARTICLE IX INDEMNIFICATION 25     SECTION 9.1
Indemnities by the Originators  25     ARTICLE X MISCELLANEOUS 27     SECTION
10.1 Amendments, etc  27     SECTION 10.2 Notices, etc    28     SECTION 10.3 No
Waiver; Cumulative Remedies  28     SECTION 10.4 Binding Effect; Assignability
28     SECTION 10.5 Governing Law  28     SECTION 10.6 Costs, Expenses and Taxes
29

 

iii

--------------------------------------------------------------------------------

 

 

SECTION 10.7 SUBMISSION TO JURISDICTION  29     SECTION 10.8 WAIVER OF JURY
TRIAL 29     SECTION 10.9 Captions and Cross References; Incorporation by
Reference  29     SECTION 10.10 Execution in Counterparts   30     SECTION 10.11
Acknowledgment and Agreement  30     SECTION 10.12 No Proceeding  30     SECTION
10.13 Confidentiality   30     SECTION 10.14 Mutual Negotiations 31     SECTION
10.15 Severability  31

 

 

 

 

SCHEDULES

 

Schedule I       Location of Each Originator

 

Schedule II      Location(s) of Books and Records of Each Originator

 

Schedule III     Trade Names of Each Originator

 

Schedule IV     Notice Addresses

 

Schedule V      Actions/Suits

 

 

 

EXHIBITS

 

Exhibit A        Purchase Data

 

Exhibit B         Form of Subordinated Note

 

iv

--------------------------------------------------------------------------------

 

 

RECEIVABLES SALE AND CONTRIBUTION AGREEMENT

 

This RECEIVABLES SALE AND CONTRIBUTION AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of April 17, 2020 is entered into among StarTek, Inc., a Delaware corporation
(“StarTek”), StarTek USA, Inc., a Colorado corporation (“StarTek USA”), as
originators (each of StarTek and StarTek USA, an “Originator” and together, the
“Originators”), StarTek, as initial Master Servicer (as defined below), and
StarTek Receivables Funding, LLC, a Delaware limited liability company (the
“Buyer”).

 

DEFINITIONS

 

Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Article I of the Receivables Purchase
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”), among the Buyer, as seller, StarTek, as initial Master Servicer (in
such capacity, the “Master Servicer”), and Regions Bank, as the Purchaser. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. All references hereto to months are to calendar months
unless otherwise expressly indicated. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the UCC in the State of New York, and not specifically defined
herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.

 

BACKGROUND

 

1.     The Buyer is a special purpose limited liability company, all of the
issued and outstanding membership interests of which are owned by StarTek USA
(the “Contributing Originator”).

 

2.     Each of the Originators generates Receivables in the ordinary course of
its businesses.

 

3.     On the terms and subject to the conditions set forth herein: Each of the
Originators wishes to sell and in the case of the Contributing Originator,
contribute, its Receivables and the Related Rights to the Buyer, and the Buyer
is willing to purchase and/or accept such Receivables and the Related Rights
from the Originators.

 

4.     Each of the Originators and the Buyer intend each such transaction to be
a true sale or, solely in the case of the Contributing Originator, an absolute
contribution and conveyance of Receivables and the Related Rights by the
applicable Originator to the Buyer, providing the Buyer with the full benefits
of ownership of the Receivables, and no Originator or the Buyer intends the
transactions hereunder to be characterized as a loan from the Buyer to such
Originator.

 

5.     The Buyer intends to sell and/or pledge the Receivables and the Related
Rights to Regions Bank pursuant to the Receivables Purchase Agreement.

 

 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

 

ARTICLE I     
AGREEMENT TO PURCHASE AND SELL

 

SECTION 1.1   Agreement To Purchase and Sell. On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Buyer, and the Buyer agrees to purchase from such
Originator, from time to time on or after the Closing Date, but before the RSCA
Termination Date (as defined in Section 1.4), all of such Originator’s right,
title and interest in and to:

 

(a)     each Receivable (other than Contributed Receivables as defined in
Section 3.1(a)) of such Originator that existed and was owing to such Originator
at the closing of such Originator’s business on the second Business Day prior to
the date of this Agreement (the “Cut-Off Date”);

 

(b)     each Receivable (other than Contributed Receivables) generated by such
Originator from and including the Cut-Off Date to but excluding the RSCA
Termination Date;

 

(c)     all of such Originator’s right, title and interest (if any) in the
goods, the sale of which gave rise to such Receivable, and any and all insurance
contracts with respect thereto;

 

(d)     all other Security Interests or Liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable;

 

(e)     all guaranties, letters of credit, insurance and other supporting
obligations, agreements or arrangements of whatever character from time to time
supporting or securing payment of such Receivable whether pursuant to the
Contract related to such Receivable or otherwise;

 

(f)     all Records related to such Receivable;

 

(g)     all of such Originator’s right, title and interest in each Lock-Box and
each Collection Account; and

 

(h)     all Collections and other proceeds (as defined in the UCC) of any of the
foregoing that are or were received by such Originator on or after the Cut-Off
Date, including, without limitation, all funds which either are received by such
Originator, the Buyer or the Master Servicer from or on behalf of the Obligors
in payment of any amounts owed (including, without limitation, invoice price,
finance charges, interest and all other charges) in respect of any of the above
Receivables or are applied to such amounts owed by the Obligors (including,
without limitation, any insurance payments that such Originator, the Buyer or
the Master Servicer applies in the ordinary course of its business to amounts
owed in respect of any of the above Receivables, and net proceeds of sale or
other disposition of Returned Goods or other collateral of the Obligors in
respect of any of the above Receivables or any other parties directly or
indirectly liable for payment of such Receivables).

 

2

--------------------------------------------------------------------------------

 

 

All purchases and contributions hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of such Originator set forth in this Agreement. No obligation or
liability to any Obligor on any Receivable is intended to be assumed by the
Buyer hereunder, and any such assumption is expressly disclaimed. The property,
proceeds and rights described in clauses (c) through (h) above, including with
respect to any Contributed Receivable, are herein referred to as the “Related
Rights”, and the Buyer’s foregoing commitment to purchase Receivables and
Related Rights is herein called the “Purchase Facility.”

 

SECTION 1.2  Timing of Purchases.

 

(a)     Closing Date Purchases. Effective on the Closing Date, each Originator
hereby sells to the Buyer, and the Buyer hereby purchases, such Originator’s
entire right, title and interest in, to and under (i) each Receivable (other
than Contributed Receivables) that existed and was owing to such Originator at
the Cut-Off Date, (ii) each Receivable (other than Contributed Receivables)
generated by such Originator from and including the Cut-Off Date, to and
including the Closing Date, and (iii) all Related Rights with respect thereto.

 

(b)     Subsequent Purchases. After the Closing Date, until the RSCA Termination
Date, each Receivable and the Related Rights generated by such Originator shall
be, and shall be deemed to have been, sold or contributed, as applicable, by
such Originator to the Buyer immediately (and without further action) upon the
creation of such Receivable.

 

SECTION 1.3  Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to make Purchase Price
payments to the Originators and to reflect all capital contributions in
accordance with Article III.

 

SECTION 1.4  RSCA Termination Date. The “RSCA Termination Date” shall be the
earliest to occur of (a) the date the Purchase Facility is terminated pursuant
to Section 8.2(a), (b) the Termination Date, and (c) the Commitment under the
Receivables Purchase Agreement being reduced to zero dollars.

 

SECTION 1.5 Intention of the Parties. It is the express intent of each
Originator and the Buyer that each conveyance by such Originator to the Buyer
pursuant to this Agreement of the Receivables, including without limitation, all
Receivables, if any, constituting general intangibles (as defined in the UCC),
and all Related Rights be construed as a valid and perfected sale (or
contribution) and absolute assignment (without recourse except as provided
herein) of such Receivables and Related Rights by such Originator to the Buyer
(rather than the grant of a security interest to secure a debt or other
obligation of such Originator) and that the right, title and interest in and to
such Receivables and Related Rights conveyed to the Buyer be prior to the rights
of and enforceable against all other Persons at any time, including, without
limitation, unsecured creditors, lien creditors, secured lenders, purchasers and
any Person claiming through such Originator. Notwithstanding the foregoing, (i)
this Agreement also shall be deemed to be, and hereby is, a security agreement
within the meaning of the UCC and (ii) each Originator shall be deemed to have
granted to the Buyer as of the date of this Agreement, and such Originator
hereby grants to the Buyer a security interest in, to and under all of such
Originator’s right, title and interest in and to: (A) the Receivables and the
Related Rights now existing and hereafter created by the Originator transferred
or purported to be transferred hereunder, (B) all monies due or to become due
and all amounts received with respect thereto and (C) all books and records of
such Originator to the extent related to any of the foregoing.

 

3

--------------------------------------------------------------------------------

 

 

ARTICLE II
PURCHASE DATA; CALCULATION OF PURCHASE PRICE

 

SECTION 2.1  Purchase Data. In order to enable the Master Servicer to timely
prepare the Monthly Reports when and as required under the Receivables Purchase
Agreement, each Originator shall ensure that its records that are made
accessible to Finacity Corporation, as the Master Servicer’s designee, include
the information required on Exhibit A (the “Purchase Data”) with respect to:

 

(a)     Receivables purchased by the Buyer from such Originator, and, solely in
the case of the Contributing Originator, contributed to the capital of the Buyer
by such Originator, on the Closing Date (in the case of the Purchase Data to be
delivered on the Closing Date); and

 

(b)     Receivables purchased by the Buyer from such Originator, and, solely in
the case of the Contributing Originator, contributed to the capital of the Buyer
by such Originator, during the month (or portion thereof) then most recently
ended (in the case of each subsequent delivery of Purchase Data).

 

SECTION 2.2  Calculation of Purchase Price. The “Purchase Price” to be paid to
each Originator on any Payment Date in accordance with the terms of Article III
for the Receivables and the Related Rights that are purchased hereunder from
such Originator shall be determined in accordance with the following formula:

 

PP

=

OB x FMVD

     

where:

         

PP

=

Purchase Price for each Receivable as calculated on the relevant Payment Date.

     

OB

=

The Outstanding Balance of such Receivable on the relevant Payment Date.

     

FMVD

=

Fair Market Value Discount, as measured on such Payment Date, which is equal to
the quotient (expressed as percentage) of (a) one, divided by (b) the sum of (i)
one, plus (ii) the product of (A) the Prime Rate on such Payment Date, times (B)
a fraction, the numerator of which is the Days Sales Outstanding (calculated as
of the last day of the calendar month immediately preceding such Payment Date)
and the denominator of which is 365 or 366, as applicable.

 

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.

 

4

--------------------------------------------------------------------------------

 

 

“Prime Rate” means a per annum rate equal to the greater of 0% and the “U.S.
Prime Rate” as published in the “Money Rates” section of The Wall Street Journal
or if such information ceases to be published in The Wall Street Journal, such
other publication as determined by Regions Bank in its sole discretion.

 

ARTICLE III     
CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE

 

SECTION 3.1  Initial Contribution of Receivables and Initial Purchase Price
Payment.

 

(a)     On the Closing Date, the Contributing Originator shall, and hereby does,
contribute to the capital of the Buyer Receivables and Related Rights consisting
of each Receivable of the Contributing Originator that exists and is owing to
the Contributing Originator on the Closing Date beginning with the oldest of
such Receivables and continuing chronologically thereafter such that the equity
(taking into account any cash contributions made on or prior to the Closing
Date) held by the Contributing Originator in the Buyer, after giving effect to
such contribution of Receivables (the aggregate value of which shall be
determined based on the Purchase Price definition), shall be at least equal to
the Required Capital Amount. Each Receivable contributed by the Contributing
Originator to the capital of the Buyer pursuant to this Section 3.1(a) and
Section 3.2 below is herein referred to as a “Contributed Receivable”.

 

(b)     On the terms and subject to the conditions set forth in this Agreement,
the Buyer agrees to pay to each Originator the Purchase Price for the purchase
to be made from such Originator on the Closing Date (i) to the extent the Buyer
has cash available therefor, partially in cash (in an amount to be agreed
between the Buyer and such Originator) and, solely in the case of the
Contributing Originator, if elected by the Contributing Originator in its sole
discretion, by accepting a contribution to the Buyer’s capital and (ii) the
remainder by issuing a promissory note in the form of Exhibit B to such
Originator (each such promissory note, as it may be amended, supplemented,
endorsed or otherwise modified from time to time, together with all promissory
notes issued from time to time in substitution therefor or renewal thereof in
accordance with the Transaction Documents, each being herein called a
“Subordinated Note”) with an initial principal amount equal to the remaining
Purchase Price payable to such Originator not paid in cash or, in the case of
the Contributing Originator, contributed to the Buyer’s capital.

 

SECTION 3.2  Subsequent Purchase Price Payments. On each Payment Date subsequent
to the Closing Date, on the terms and subject to the conditions set forth in
this Agreement, the Buyer shall pay the Purchase Price to each Originator for
the Receivables and the Related Rights generated by such Originator on such
Payment Date:

 

(a)     First, in cash to each Originator to the extent the Buyer has cash
available therefor (and such payment is not prohibited under the Receivables
Purchase Agreement);

 

(b)     Second, solely in the case of the Contributing Originator, if elected by
the Contributing Originator in its sole discretion, to the extent any portion of
the Purchase Price remains unpaid, by accepting a contribution of such
Receivable and the Related Rights to its capital in an amount equal to such
remaining unpaid portion of such Purchase Price; and

 

5

--------------------------------------------------------------------------------

 

 

(c)     Third, to the extent any portion of the Purchase Price remains unpaid,
the principal amount outstanding under the applicable Subordinated Note shall be
automatically increased by an amount equal to the lesser of (x) such remaining
unpaid portion of such Purchase Price and (y) the maximum increase in the
principal balance of the applicable Subordinated Note that could be made without
rendering the Buyer’s Net Worth less than the Required Capital Amount;

 

provided, however, that (i) if all Originators are selling Receivables to the
Buyer on the date of such purchase, the Buyer shall make cash payments between
the Originators in such a way as to minimize (to the greatest extent
practicable) the aggregate principal amounts outstanding under the Subordinated
Notes, and (ii) the foregoing shall not be construed to require the Contributing
Originator to make any capital contribution to the Buyer.

 

“Net Worth” means “Seller’s Net Worth” (as defined in the Receivables Purchase
Agreement).

 

All amounts paid by the Buyer to any Originator shall be allocated first to the
payment of any Purchase Price then due and unpaid, second to the payment of
accrued and unpaid interest on the Subordinated Note of such Originator and
third to the repayment of the principal outstanding on the Subordinated Note of
such Originator to the extent of such outstanding principal thereof as of the
date of such payment before such amounts may be allocated for any other purpose.
The Originator shall make all appropriate record keeping entries with respect to
the Subordinated Note to reflect the foregoing payments, and payments and
reductions made pursuant to Section 3.3, and the Originator’s books and records
shall constitute rebuttable presumptive evidence of the principal amount of, and
accrued interest on, the Subordinated Notes at any time. Each Originator hereby
irrevocably agrees to mark its Subordinated Note “CANCELED” and to return such
Subordinated Notes to the Buyer upon the final payment thereof after the
occurrence of the RSCA Termination Date.

 

If, on any Business Day, the Buyer is unable to pay the Purchase Price for
Receivables and Related Rights pursuant to this Section 3.2, then the
Originators shall on such Business Day provide written notice thereof to Regions
Bank.

 

SECTION 3.3  Settlement as to Specific Receivables and Dilution.

 

(a)     If, (i) on the day of purchase of any Receivable from an Originator
hereunder, any of the representations or warranties set forth in Sections 5.5
[Valid Sale], 5.12 [Eligible Receivables] , 5.20 [No Fraudulent Conveyance],
5.22 [Perfection Representations], 5.23 [Additional Perfection Representations],
5.26 [Enforceability of Contracts] or 5.27 [Nature of Pool Receivables] are not
true with respect to such Receivable or (ii) as a result of any action or
inaction (other than solely as a result of the failure to collect such
Receivable due to a discharge in bankruptcy or similar insolvency proceeding or
other credit related reasons with respect to the relevant Obligor) of such
Originator, on any subsequent day, any of such representations or warranties set
forth in Sections 5.5, 5.12, 5.20, 5.22, 5.23, 5.26 or 5.27 is no longer true
with respect to such Receivable, then the Purchase Price for such Receivable
shall be reduced by an amount equal to the Outstanding Balance of such
Receivable and shall be accounted to such Originator as provided in clause (c)
below; provided that if the Buyer thereafter receives payment on account of the
Outstanding Balance of such Receivable, the Buyer promptly shall deliver such
funds to the Originator.

 

6

--------------------------------------------------------------------------------

 

 

(b)     If, on any day, the Outstanding Balance of any Receivable purchased or
contributed hereunder is reduced or adjusted as a result of any defective,
rejected, returned, repossessed or foreclosed goods or services, or any
revision, cancellation, allowance, rebate, credit memo, discount or other
adjustment made by the applicable Originator or any Affiliate of the Originator
(other than the Buyer), or any setoff, counterclaim or dispute between an
Originator or any Affiliate of an Originator, or and an Obligor, then the
Purchase Price with respect to such Receivable shall be reduced by the amount of
such net reduction and shall be accounted to such Originator as provided in
clause (c) below.

 

(c)     Any reduction in the Purchase Price of any Receivable pursuant to clause
(a) or (b) above shall be applied as a credit for the account of the Buyer
against the Purchase Price of Receivables subsequently purchased by the Buyer
from such Originator hereunder; provided, however, if there have been no
purchases of Receivables from such Originator (or insufficiently large purchases
of Receivables prior to the Settlement Date immediately following any such
reduction in the Purchase Price of any Receivable) to create a Purchase Price
sufficient to so apply such credit against, the amount of such credit:

 

(i)     to the extent of any outstanding principal balance under the
Subordinated Note payable to such Originator, shall be deemed to be a payment
under, and shall be deducted from the principal amount outstanding under, the
Subordinated Note payable to such Originator; and

 

(ii)     after making any deduction pursuant to clause (i) above, shall be paid
in cash to the Buyer by such Originator on such Settlement Date subject to the
following proviso;      

 

provided, further, that at any time (x) when an Event of Termination or an
Unmatured Event of Termination, exists under the Receivables Purchase Agreement
or (y) on or after the RSCA Termination Date, the amount of any such credit
shall be paid by such Originator to the Buyer in cash by deposit of immediately
available funds into a Collection Account for application to the same extent as
if Collections of the applicable Receivable in such amount had actually been
received on such date.

 

ARTICLE IV     
CONDITIONS OF PURCHASES

 

SECTION 4.1 Conditions Precedent to Initial Purchase. The initial purchase
hereunder is subject to the condition precedent that the Buyer and Regions Bank
(as the Buyer’s assignee) shall have received, on or before the Closing Date,
the following, each (unless otherwise indicated) dated the Closing Date, and
each in form and substance satisfactory to the Buyer and Regions Bank (as the
Buyer’s assignee):

 

(a)     a copy of the resolutions or unanimous written consent of the board of
directors or other governing body of each Originator, approving this Agreement
and the other Transaction Documents to be executed and delivered by it and the
transactions contemplated hereby and thereby, certified by the Secretary or
Assistant Secretary of such Originator;

(b)     good standing certificates for each Originator issued as of a recent
date acceptable to the Buyer and Regions Bank (as the Buyer’s assignee) by the
Secretary of State (or similar official) of the jurisdiction of such
Originator’s organization or formation and each other jurisdiction where such
Originator is required to be qualified to transact business, except where the
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect;

 

7

--------------------------------------------------------------------------------

 

 

(c)     a certificate of the Secretary or Assistant Secretary of each
Originator, certifying the names and true signatures of the officers authorized
on such Person’s behalf to sign this Agreement and the other Transaction
Documents to be executed and delivered by it (on which certificate the Buyer and
Regions Bank (as the Buyer’s assignee) may conclusively rely until such time as
the Buyer and Regions Bank (as the Buyer’s assignee) shall receive from such
Person a revised certificate meeting the requirements of this clause (c));

 

(d)     the certificate or articles of incorporation or other organizational
document of each Originator (including all amendments and modifications thereto)
duly certified by the Secretary of State (or similar official) of the
jurisdiction of such Originator’s organization as of a recent date, together
with a copy of the by-laws or other governing documents of such Originator
(including all amendments and modifications thereto), as applicable, each duly
certified by the Secretary or an Assistant Secretary of such Originator;

 

(e)     proper financing statements (Form UCC-1) that have been duly authorized
and name each Originator as the debtor/seller and the Buyer as the
buyer/assignor (and Regions Bank, as secured party/assignee) of the Receivables
generated by such Originator as may be necessary or, in the Buyer’s or Regions
Bank’s reasonable opinion, desirable under the UCC of all appropriate
jurisdictions to perfect the Buyer’s ownership or security interest in such
Receivables and the Related Rights in which an ownership or security interest
has been assigned to it hereunder;

 

(f)     a written search report from a Person satisfactory to the Buyer and
Regions Bank (as the Buyer’s assignee) listing all effective financing
statements that name any Originator as debtor or seller and that are filed in
all jurisdictions in which filings may be made against such Person pursuant to
the applicable UCC, together with copies of such financing statements (none of
which, except for those described in the foregoing clause (e) and/or released or
terminated, as the case may be, prior to the date hereof), shall cover any
Receivable or any Related Rights which are to be sold to the Buyer hereunder),
and tax and judgment lien search reports (including, without limitation, liens
of the PBGC) from a Person satisfactory to the Buyer and Regions Bank (as the
Buyer’s assignee) showing no evidence of such liens filed against such
Originator;

 

(g)     favorable opinions of counsel to the Originators, in form and substance
satisfactory to the Buyer and Regions Bank;

 

(h)     a copy of a Subordinated Note in favor of each Originator, duly executed
by the Buyer;

 

(i)     bankruptcy filing search reports against each of the Originators in its
state of incorporation and in the state where its chief executive office is
located, and

 

(j)     evidence (i) of the execution and delivery by each of the parties
thereto of each of the other Transaction Documents to be executed and delivered
by it in connection herewith and (ii) that each of the conditions precedent to
the execution, delivery and effectiveness of such other Transaction Documents
has been satisfied to the Buyer’s and Regions Bank’s (as the Buyer’s assignee)
satisfaction.

 

8

--------------------------------------------------------------------------------

 

 

SECTION 4.2 Conditions Precedent to All Purchases. Each purchase hereunder
(including the initial purchase) is subject to the following conditions
precedent:

 

(a)     Each of the representations and warranties of an Originator in this
Agreement is true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) on and
as of the date of such purchase, with the same effect as though made on and as
of such date, as the case may be (except for representations and warranties
which apply to an earlier date, in which case each of such representations and
warranties shall be true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) as of
such earlier date);

 

(b)     The RSCA Termination Date has not occurred;

 

(c)     After giving prospective effect to any increases in the outstanding
principal balance under the Subordinated Note to be made on such date in payment
of any portion of the Purchase Price due on such date, the Seller’s Net Worth
shall equal or exceed the Required Capital Amount; and

 

(d)     No Event of Termination shall have occurred and be continuing.

 

SECTION 4.3 Certification as to Representations and Warranties. Each Originator,
by accepting the Purchase Price related to each purchase or, as applicable,
contribution of Receivables generated by such Originator, shall be deemed to
have certified that the representations and warranties of such Originator
contained in Article V, as from time to time amended in accordance with the
terms hereof, are true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) on and
as of such day, with the same effect as though made on and as of such day
(except for representations and warranties which apply to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) as of such earlier date).

 

ARTICLE V     
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

 

In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, each Originator (and solely with respect to Section 5.21, the Buyer)
hereby represents and warrants to the Buyer (and to Regions bank as its
assignee) with respect to itself or the Receivables sold by it hereunder as
follows:

 

SECTION 5.1  Existence and Power. Such Originator (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, (ii) has full power and authority under its
organizational documents and under the laws of the jurisdiction of its
organization or formation to own its properties and other assets and to conduct
its business as such properties are currently owned and such business is
presently conducted and (iii) is duly qualified to do business, is in good
standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

9

--------------------------------------------------------------------------------

 

 

SECTION 5.2  Power and Authority; Due Authorization. Such Originator (i) has all
necessary power and authority to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and (C) grant a security interest in the Receivables and the Related Rights to
the Buyer on the terms and subject to the conditions herein provided and (ii)
has duly authorized by all necessary action such grant and the execution,
delivery and performance of, and the consummation of the transactions provided
for in, this Agreement and the other Transaction Documents to which it is a
party.

 

SECTION 5.3 No Conflict or Violation. The execution and delivery of this
Agreement and each other Transaction Document to which such Originator is a
party, the performance of the transactions contemplated by this Agreement and
the other Transaction Documents and the fulfillment of the terms of this
Agreement and the other Transaction Documents by such Originator will not (i)
violate, result in any breach of any of the terms or provisions of, or
constitute (with or without notice or lapse of time or both) a default under its
organizational documents or any indenture, sale agreement, credit agreement,
loan agreement, security agreement, mortgage, deed of trust or other agreement
or instrument to which such Originator is a party or by which it or any of its
property is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of the Receivables or Related Rights pursuant to the terms of any
such indenture, credit agreement, loan agreement, security agreement, mortgage,
deed of trust or other agreement or instrument, other than this Agreement and
the other Transaction Documents or (iii) violate any applicable Law, which, in
any of the foregoing cases, would reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.4  Governmental Approvals. Except where the failure to obtain or make
such authorization, consent, order, approval or action would not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by such Originator in connection with the grant of a
security interest in the Receivables and the Related Rights to the Buyer
hereunder or the due execution, delivery and performance by such Originator of
this Agreement or any other Transaction Document to which it is a party and the
consummation by such Originator of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party have been
obtained or made and are in full force and effect.

 

SECTION 5.5  Valid Sale. Each sale of Receivables and the Related Rights made by
such Originator pursuant to this Agreement shall constitute a valid sale (or,
with respect to the Contributing Originator, contribution), transfer and
assignment of Receivables and Related Rights to the Buyer, enforceable against
creditors of, and purchasers from, such Originator, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) as such enforceability may
be limited by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

 

SECTION 5.6  Binding Obligations. This Agreement and each of the other
Transaction Documents to which it is a party constitute legal, valid and binding
obligations of such Originator, enforceable against such Originator in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

 

10

--------------------------------------------------------------------------------

 

 

SECTION 5.7 Accuracy of Information. All Purchase Data, certificates, reports,
statements, documents and other information furnished to the Buyer (or Regions
Bank, as its assignee), the Master Servicer, or Finacity Corporation, as the
Master Servicer’s designee, by such Originator pursuant to any provision of this
Agreement or any other Transaction Document to which such Originator is a party,
or in connection with or pursuant to any amendment or modification of, or waiver
under, this Agreement or any such other Transaction Document, at the time the
same are so furnished, do not contain any material misstatement of fact or omit
to state a material fact necessary to make the statements contained therein not
misleading; provided that, with respect to projections, such Originator
represents and warrants only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

 

SECTION 5.8 Litigation and Other Proceedings. Except as set forth on Schedule V,
(i) there is no action, suit, proceeding or investigation pending, or to such
Originator’s knowledge, threatened, against such Originator before any
Governmental Authority and (ii) such Originator is not subject to any order,
judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority that, in the case of either of the foregoing clauses (i)
and (ii), (A) asserts the invalidity of this Agreement or any of the other
Transaction Documents; (B) seeks to prevent the grant of a security interest in
any Receivable or Related Right by such Originator to the Buyer, the ownership
or acquisition by the Buyer of any Receivables or Related Right or the
consummation of any of the transactions contemplated by this Agreement or any of
the other Transaction Documents; (C) seeks any determination or ruling that
would reasonably be expected to materially and adversely affect the performance
by such Originator of its obligations under, or the validity or enforceability
of, this Agreement or any of the other Transaction Documents or (D) individually
or in the aggregate for all such actions, suits, proceedings and investigations
would reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.9 No Material Adverse Effect. Since December 31, 2019, no event has
occurred that would reasonably be expected to have a Material Adverse Effect
other than the reasonably foreseeable and expected impact on such Originator as
of the date of this Agreement (as are reasonably identifiable and factually
supportable) related to the declaration on March 13, 2020 of the national
emergency relating to COVID-19 and related measures.

 

SECTION 5.10 Names and Location. Except as described in Schedule III, such
Originator has not used any corporate names, trade names or assumed names since
the date occurring five calendar years prior to the Closing Date other than its
name set forth on the signature pages hereto. Such Originator is “located” (as
such term is defined in the applicable UCC) in the jurisdiction specified in
Schedule I and since the date occurring five calendar years prior to the Closing
Date, has not been “located” (as such term is defined in the applicable UCC) in
any other jurisdiction (except as specified in Schedule I). The office(s) where
such Originator keeps its records concerning the Receivables is at the
address(es) set forth on Schedule II.

 

11

--------------------------------------------------------------------------------

 

 

SECTION 5.11  Margin Regulations. Such Originator is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System), and no Purchase Price payments or proceeds under this Agreement
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock.

 

SECTION 5.12  Eligible Receivables. Unless otherwise specified in the Purchase
Data that includes such Receivable, each Receivable sold or purported to be sold
by such Originator hereunder was an Eligible Receivable on the date of its sale.

 

SECTION 5.13  Credit and Collection Policy. Such Originator has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable sold by it hereunder and the related Contracts.

 

SECTION 5.14  Investment Company Act. Such Originator is not an “investment
company” within the meaning of the Investment Company Act.

 

SECTION 5.15  Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.

 

(a)     None of (i) such Originator, any of its Subsidiaries, or, to the
knowledge of such Originator, any of their respective officers, directors,
employees or Affiliates, or (ii) to the knowledge of such Originator, any agent
or representative of such Originator or any Subsidiary that will act in any
capacity in connection with or benefit from the Transaction Documents, (A) is a
Sanctioned Person or currently the subject or target of any Sanctions, (B) is
controlled by or is acting on behalf of a Sanctioned Person, (C) has its assets
located in a Sanctioned Country, (D) is under administrative, civil or criminal
investigation for an alleged violation of, or received notice from or made a
voluntary disclosure to any governmental entity regarding a possible violation
of, Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a
governmental authority that enforces Sanctions or any Anti-Corruption Laws or
Anti-Money Laundering Laws, or (E) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons.

 

(b)     Each of such Originator and its Subsidiaries has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Originator and its Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions.

 

(c)     Each of such Originator and its Subsidiaries, and to the knowledge of
such Originator, each director, officer, employee, agent and Affiliate of such
Originator and each such Subsidiary, is in compliance with all Anti-Corruption
Laws, Anti-Money Laundering Laws in all material respects and applicable
Sanctions.

 

(d)     No Purchase Price payments or proceeds under this Agreement have been
used, directly or indirectly, by such Originator, any of its Subsidiaries or any
of its or their respective directors, officers, employees and agents in
violation of Section 5.11.

 

12

--------------------------------------------------------------------------------

 

 

SECTION 5.16  Financial Condition.

 

(a)     The audited consolidated balance sheets of StarTek and its consolidated
Subsidiaries as of December 31, 2019 and the related statements of income and
shareholders’ equity of StarTek and its consolidated Subsidiaries for the fiscal
year then ended, copies of which have been furnished to Regions Bank, present
fairly in all material respects the consolidated financial position of StarTek
and its consolidated Subsidiaries for the period ended on such date, all in
accordance with GAAP.

 

(b)     On the date hereof, and on the date of each purchase hereunder (both
before and after giving effect to such purchase), such Originator is, and will
be on such date, Solvent and no Insolvency Proceeding with respect to such
Originator is, or will be on such date, pending or threatened.

 

SECTION 5.17 Taxes. Such Originator has (i) timely filed all tax returns
(federal, state, foreign and local) required to be filed by it and (ii) paid, or
caused to be paid, all taxes, assessments and other governmental charges, if
any, other than taxes, assessments and other governmental charges being
contested in good faith by appropriate proceedings and as to which adequate
reserves have been provided in accordance with GAAP.

 

SECTION 5.18  ERISA Compliance. Except as would not result or reasonably not be
expected to result in a Material Adverse Effect:

 

(a)     During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Termination Event has
occurred, and, to the best knowledge of any StarTek Party, no event or condition
has occurred or exists as a result of which any ERISA Termination Event would be
reasonably expected to occur; (ii) there has been no failure to meet the minimum
funding standards under Section 430 of the Code or Section 303 of ERISA
(determined without regard to any waiver of funding provisions therein) with
respect to any Plan; (iii) each Plan (excluding any Multiemployer Plan) has been
maintained, operated, and funded in material compliance with its terms and the
provisions of ERISA, the Code, and any other applicable federal or state laws;
and (iv) no Lien in favor of the PBGC or a Plan has arisen or is reasonably
likely to arise on account of any Plan.

 

(b)     The aggregate actuarial present value of all accumulated plan benefits
of all Single Employer Plans (determined utilizing the assumptions used for
purposes of Statement of Financial Accounting Standards ASC No. 960) did not, as
of the most recent valuation dates reflected in Parent’s annual financial
statements contained in Parent’s most recent Form 10-K, exceed the aggregate
fair market value of the assets of all such Single Employer Plans, except as
disclosed in Parent’s financial statements.

 

(c)     None of any StarTek Party, any Subsidiary thereof nor any ERISA
Affiliate has incurred, or, to the best knowledge of any StarTek Party, is
reasonably expected to incur, any withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan. None of any StarTek Party, any
Subsidiary thereof nor any ERISA Affiliate has received any notification that
any Multiemployer Plan is insolvent (within the meaning of Section 4245 of
ERISA), or has been terminated (within the meaning of Title IV of ERISA).

 

(d)     No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or would be reasonably likely to
subject any StarTek Party, any Subsidiary thereof, or any ERISA Affiliate to any
material liability under Sections 406, 409, 502(i), or 502(l) of ERISA or
Section 4975 of the Code, or under any agreement or other instrument pursuant to
which any StarTek Party, any Subsidiary thereof, or any ERISA Affiliate has
agreed or is required to indemnify any person against any such liability.

 

13

--------------------------------------------------------------------------------

 

 

(e)     The aggregate actuarial present value of all accumulated post-retirement
benefit obligations of the StarTek Parties, their Subsidiaries and the ERISA
Affiliates (determined utilizing the assumptions used for purposes of Statement
of Financial Accounting Standards No. 106) under Plans which are welfare benefit
plans (as defined in Section 3(1) of ERISA), as of the most recent valuation
dates reflected in Parent’s annual financial statements contained in Parent’s
most recent form 10-K, are reflected on such financial statements in accordance
with Statement of Financial Accounting Standards No. 106.

 

(f)     Under Plans which are welfare benefit plans (as defined in Section 3(1)
of ERISA), as of the most recent valuation dates reflected in Parent’s annual
financial statements contained in Parent’ most recent form 10-K, are reflected
on such financial statements in accordance with Statement of Financial
Accounting Standards ASC No. 715.

 

SECTION 5.19 Bulk Sales Act. No transaction by such Originator contemplated by
this Agreement requires compliance by it with any bulk sales act or similar law.

 

SECTION 5.20 No Fraudulent Conveyance. No sale or contribution by such
Originator hereunder constitutes a fraudulent transfer or conveyance under any
United States federal or applicable state bankruptcy or insolvency laws or is
otherwise void or voidable under such or similar laws or principles or for any
other reason.

 

SECTION 5.21 Ordinary Course of Business. Each remittance of Collections by or
on behalf of such Originator to the Buyer under this Agreement will have been
(i) in payment of a debt incurred by such Originator in the ordinary course of
business or financial affairs of such Originator and the Buyer and (ii) made in
the ordinary course of business or financial affairs of such Originator and the
Buyer.

 

SECTION 5.22  Perfection Representations.

 

(a)     Immediately preceding its sale or contribution of each Receivable
hereunder, such Originator was the owner of such Receivable sold or contributed
or purported to be sold or contributed, as the case may be, free and clear of
any Adverse Claims, and each such sale or contribution hereunder constitutes a
valid sale or contribution, transfer and assignment of all of such Originator’s
right, title and interest in, to and under the Receivables sold or contributed
by it, free and clear of any Adverse Claims.

 

(b)     On or before the date hereof and before the generation by such
Originator of any new Receivable to be sold, contributed or otherwise conveyed
hereunder, all financing statements and other documents, if any, required to be
recorded or filed in order to perfect and protect the Buyer’s ownership interest
in Receivables to be sold or otherwise conveyed hereunder against all creditors
of and purchasers from such Originator will have been duly filed in each filing
office necessary for such purpose, and all filing fees and taxes, if any,
payable in connection with such filings shall have been paid in full.

 

(c)     Upon the creation of each new Receivable sold, contributed or otherwise
conveyed or purported to be conveyed hereunder and on the Closing Date for then
existing Receivables, the Buyer shall have a valid and perfected first priority
ownership or security interest in each Receivable sold to it hereunder, free and
clear of any Adverse Claim.

 

14

--------------------------------------------------------------------------------

 

 

SECTION 5.23 Additional Perfection Representations.

 

(a)     This Agreement creates a valid and continuing ownership or security
interest (as defined in the applicable UCC) in such Originator’s right, title
and interest in, to and under the Receivables and Related Rights which (A)
security interest has been perfected and is enforceable against creditors of and
purchasers from such Originator and (B) will be free of all Adverse Claims.

 

(b)     The Receivables constitute “accounts” or “general intangibles” within
the meaning of Section 9-102 of the UCC.

 

(c)     Prior to their sale or contribution to Buyer pursuant to this Agreement,
such Originator owned and had good and marketable title to the Receivables and
Related Rights free and clear of any Adverse Claim of any Person.

 

(d)     All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under applicable Law in order to perfect (and continue
the perfection of) the sale and contribution of the Receivables and Related
Rights (solely to the extent perfection may be achieved by filing a financing
statement under the UCC) from such Originator to the Buyer pursuant to this
Agreement.

 

(e)     Other than the ownership or security interest granted to the Buyer
pursuant to this Agreement, such Originator has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Receivables or
Related Rights except as permitted by this Agreement and the other Transaction
Documents. Such Originator has not authorized the filing of and is not aware of
any financing statements filed against such Originator that include a
description of collateral covering the Receivables and Related Rights other than
any financing statement (i) in favor of Regions Bank or the Buyer or (ii) that
has been terminated or amended to reflect the release of any security interest
in the Receivables and Related Rights. Such Originator is not aware of any
judgment lien, ERISA lien or tax lien filings against such Originator.

 

(f)     Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 5.23 shall
be continuing and remain in full force and effect until the Final Payout Date.

 

SECTION 5.24 Reliance on Separate Legal Identity. Such Originator acknowledges
that Regions Bank is entering into the Transaction Documents to which it is a
party in reliance upon the Buyer’s identity as a legal entity separate from such
Originator.

 

SECTION 5.25 Opinions. The facts regarding such Originator, the Receivables sold
or contributed by it hereunder, the Related Security and the related matters set
forth or assumed in each of the opinions of counsel delivered in connection with
this Agreement and the Transaction Documents are true and correct in all
material respects.

 

SECTION 5.26 Enforceability of Contracts. Each Contract with respect to each
Receivable sold or contributed by such Originator hereunder is effective to
create, and has created, a valid and binding obligation of the related Obligor
to pay the Outstanding Balance of such Receivable created thereunder and any
accrued interest thereon, enforceable against such Obligor in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

15

--------------------------------------------------------------------------------

 

 

SECTION 5.27 Nature of Pool Receivables. All Pool Receivables: (i) were
originated by such Originator in the ordinary course of its business, (ii) were
sold or contributed to Buyer for fair consideration and reasonably equivalent
value and (iii) represent all, or a portion of the purchase price of
merchandise, insurance or services within the meaning of Section 3(c)(5)(A) of
the Investment Company Act. The purchase of Pool Receivables with the proceeds
of Investments made under the Receivables Purchase Agreement would constitute a
“current transaction” for purposes of Section 3(a)(3) of the Securities Act.

 

SECTION 5.28 Compliance with Laws. Such Originator has complied with all
applicable Laws to which it may be subject the violation of which would have a
Material Adverse Effect.

 

SECTION 5.29 Servicing Programs. No license or approval is required for the
Master Servicer’s or Buyer’s use of any software or other computer program used
by such Originator in the servicing of the Receivables, other than those which
have been obtained and are in full force and effect.

 

SECTION 5.30 [Reserved]

 

SECTION 5.31 Compliance with Transaction Document. Such Originator has complied
in all material respects with all of the terms, covenants and agreements
contained in the other Transaction Documents to which it is a party.

 

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Article shall be
continuing and remain in full force and effect until the Final Payout Date.

 

ARTICLE VI     
COVENANTS OF THE ORIGINATORS

 

SECTION 6.1  Covenants. At all times from the Closing Date until the Final
Payout Date, each Originator will, unless Regions Bank and the Buyer shall
otherwise consent in writing, perform the following covenants:

 

(a)     Financial Reporting. Such Originator will maintain a system of
accounting established and administered in accordance with GAAP, and such
Originator shall furnish to the Buyer and Regions Bank such information as the
Buyer or Regions Bank may from time to time reasonably request relating to such
system.

 

16

--------------------------------------------------------------------------------

 

 

(b)     Notices. Such Originator will notify the Buyer and Regions Bank in
writing of any of the following events promptly upon (but in no event later than
three (3) Business Days after) a Financial Officer or other officer learning of
the occurrence thereof, with such notice describing the same, and if applicable,
the steps being taken by the Person(s) affected with respect thereto:

 

(i)     Notice of RSCA Termination Events and Unmatured RSCA Termination Events.
A statement of a Financial Officer of such Originator setting forth details of
any RSCA Termination Event (as defined in Section 8.1) or Unmatured RSCA
Termination Event (as defined in Section 8.1) relating to such Originator that
has occurred and is continuing and the action which such Originator proposes to
take with respect thereto.

 

(ii)     Representations and Warranties. The failure of any representation or
warranty made or deemed made by such Originator under this Agreement or any
other Transaction Document to be true and correct in any material respect when
made.

 

(iii)     Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding which would reasonably be expected to have a Material
Adverse Effect.

 

(iv)     Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon
Receivables, Related Rights or any portion thereof owned by such Originator, (B)
any Person (other than such Originator, the Buyer, the Master Servicer or
Regions Bank) shall obtain any rights or direct any action with respect to any
Collection Account (or related Lock-Box) in the name of such Originator or (C)
such Originator shall give any Obligor any change in payment instructions with
respect to Pool Receivable(s).

 

(v)     Name Changes. At least five (5) Business Days before any change in such
Originator’s name, jurisdiction of organization or any other change requiring
the amendment of UCC financing statements.

 

(vi)     Change in Accountants or Accounting Policy. Any change in (A) the
external accountants of such Originator or (B) any material accounting policy of
such Originator that is relevant to the transactions contemplated by this
Agreement or any other Transaction Document (it being understood that any change
to the manner in which such Originator accounts for the Pool Receivables shall
be deemed “material” for such purpose).

 

(vii)     Material Adverse Change. Promptly after the occurrence thereof, notice
of any material adverse change in the business, operations, property or
financial condition of such Originator.

 

(c)     Conduct of Business; Preservation of Existence. Such Originator will
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and
will do all things necessary to preserve and keep in full force and effect its
existence and, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, its franchises, authority to do
business in each jurisdiction in which its business is conducted, licenses,
patents, trademarks, copyrights and other proprietary rights.

 

(d)     Compliance with Laws. Such Originator will comply with all applicable
Laws to which it may be subject if the failure to comply would reasonably be
expected to have a Material Adverse Effect.

 

17

--------------------------------------------------------------------------------

 

 

(e)     Furnishing of Information and Inspection of Receivables. Such Originator
will furnish or cause to be furnished to the Buyer and Regions Bank from time to
time such information with respect to the Pool Receivables originated by such
Originator and the Related Rights as the Buyer or Regions Bank may reasonably
request. Such Originator will, at such Originator’s expense, during regular
business hours with prior written notice, (i) permit the Buyer and Regions Bank
or their respective agents or representatives to (A) examine and make copies of
and abstracts from all books and records relating to the Pool Receivables or the
Related Rights, (B) visit the offices and properties of such Originator for the
purpose of examining such books and records, and (C) discuss matters relating to
the Pool Receivables, the Related Rights or such Originator’s performance
hereunder or under the other Transaction Documents to which it is a party with
any of the officers, directors, employees or independent public accountants of
such Originator (provided that representatives of such Originator are present
during such discussions) having knowledge of such matters and (ii) without
limiting the provisions of clause (i) above, during regular business hours, at
such Originator’s expense, upon reasonable prior written notice from the Buyer
or Regions Bank, permit certified public accountants or other auditors
acceptable to the Buyer or Regions Bank, as applicable, to conduct a review of
its books and records with respect to such Pool Receivables and the Related
Rights.

 

(f)     Payments on Receivables, Collection Accounts. Such Originator will, at
all times, instruct all Obligors to deliver payments on the Pool Receivables
originated by it to a Collection Account or a Lock-Box. Such Originator will at
all times, maintain such books and records necessary to identify Collections
received from time to time on Pool Receivables and to segregate such Collections
from property of such Originator. If any payments on the Pool Receivables or
other Collections are received by such Originator, it shall hold such payments
in trust for the benefit of the Buyer (and Regions Bank and the other Secured
Parties as the Buyer’s assignees) and promptly (but in any event within one (1)
Business Day after receipt) remit such funds into a Collection Account. Such
Originator shall not permit funds other than Collections on Pool Receivables and
the Related Rights to be deposited into any Collection Account. If such funds
are nevertheless deposited into any Collection Account, such Originator will
within two (2) Business Days identify and transfer such funds to the appropriate
Person entitled to such funds. Such Originator will not, and will not permit any
other Person to, commingle Collections or other funds to which Regions Bank or
any other Secured Party is entitled, with any other funds of such Originator.
Such Originator shall only add a Collection Account (or a related Lock-Box) or a
Collection Account Bank to those listed in the Receivables Purchase Agreement,
if Regions Bank has received notice of such addition and an executed and
acknowledged copy of a Control Agreement (or an amendment thereto) in form and
substance acceptable to Regions Bank from the applicable Collection Account
Bank. Such Originator shall only terminate a Collection Account Bank or close a
Collection Account (or a related Lock-Box) with the prior written consent of
Regions Bank. Such Originator shall not make or authorize any disbursements from
any Collection Account, other than such disbursements that are made or
authorized at the direction and for the account of the Buyer (or Regions Bank as
its assignee).

 

(g)     Sales, Liens, etc. Except as otherwise provided herein, such Originator
will not sell, assign (by operation of law or otherwise) or otherwise dispose
of, or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any financing statement) or with respect to, any Pool
Receivable or other Related Rights, or assign any right to receive income in
respect thereof.

 

(h)     Extension or Amendment of Pool Receivables. Except as otherwise
permitted by the Receivables Purchase Agreement, such Originator will not amend
any Contract in any manner that would alter the delinquency status or adjust the
Outstanding Balance or otherwise modify the terms of any Pool Receivable in any
material adverse respect. Such Originator shall at its expense, timely and fully
perform and comply in all material respects with all provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Pool Receivables, and timely and fully comply with the Credit and Collection
Policy with regard to each Pool Receivable and the related Contract.

 

18

--------------------------------------------------------------------------------

 

 

(i)     Fundamental Changes. Such Originator shall not, without the prior
written consent of Regions Bank, permit itself (i) to merge or consolidate with
or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to, any Person or (ii)
undertake any division of its rights, assets, obligations, or liabilities
pursuant to a plan of division or otherwise pursuant to applicable Law. Such
Originator shall not, without at least five (5) Business Days prior written
consent of Regions Bank, make any change in such Originator’s name, identity,
corporate structure or location or make any other change in such Originator’s
identity or corporate structure that could impair or otherwise render any UCC
financing statement filed in connection with this Agreement or any other
Transaction Document “seriously misleading” as such term (or similar term) is
used in the applicable UCC.

 

(j)     Change in Credit and Collection Policy. Such Originator will not make
any change in its Credit and Collection Policy that would reasonably be expected
to materially and adversely impact the validity, enforceability, value or
collectability of any material portion of the Pool Receivables, without the
prior written consent of Regions Bank. Promptly following any change by such
Originator in its Credit and Collection Policy, such Originator will deliver a
copy of the updated Credit and Collection Policy to the Buyer and Regions Bank.

 

(k)     Books and Records. Such Originator will maintain and implement
administrative and operating procedures (including an ability to recreate
records evidencing Pool Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).

 

(l)     Ownership Interest, Etc. Such Originator shall, at its expense, take all
action necessary or reasonably desirable to establish and maintain a valid and
enforceable ownership or security interest in the Pool Receivables, the Related
Rights and Collections with respect thereto, free and clear of any Adverse
Claim, in favor of the Buyer (and Regions Bank (on behalf of the Secured
Parties), as the Buyer’s assignee), including taking such action to perfect,
protect or more fully evidence the interest of the Buyer (and Regions Bank (on
behalf of the Secured Parties), as the Buyer’s assignee) as the Buyer or Regions
Bank may reasonably request. Such Originator shall, from time to time cooperate
with the Buyer in taking such action, or executing and delivering such
instruments as may be necessary (including, without limitation, such actions as
are reasonably requested by Regions Bank) to maintain and perfect, as a
first-priority interest, Regions Bank’s security interest in the Receivables,
Related Security and Collections. Notwithstanding anything else in the
Transaction Documents to the contrary, such Originator shall not have any
authority to file a termination, partial termination, release, partial release,
or any amendment that deletes the name of a debtor or excludes collateral of any
such financing statements filed in connection with the Transaction Documents,
without the prior written consent of Regions Bank.

 

19

--------------------------------------------------------------------------------

 

 

(m)     Further Assurances. Such Originator hereby authorizes and hereby agrees
from time to time, at its own expense, promptly to execute (if necessary) and
deliver all further instruments and documents, and to take all further actions,
that may be necessary or desirable, or that the Buyer or Regions Bank may
reasonably request, to perfect, protect or more fully evidence the purchases and
contributions made hereunder or under the Receivables Purchase Agreement and/or
security interest granted pursuant to the Receivables Purchase Agreement or any
other Transaction Document, or to enable the Buyer or Regions Bank (on behalf of
the Secured Parties) to exercise and enforce their respective rights and
remedies hereunder, under the Receivables Purchase Agreement or under any other
Transaction Document. Without limiting the foregoing, such Originator hereby
authorizes, and will, upon the request of the Buyer or Regions Bank, at such
Originator’s own expense, execute (if necessary) and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable, or that the Buyer
or Regions Bank may reasonably request, to perfect, protect or evidence any of
the foregoing.

 

(n)     Frequency of Billing. Prepare and deliver (or cause to be prepared and
delivered) invoices with respect to all Receivables originated by such
Originator in accordance with the Credit and Collection Policies, but in any
event no less frequently than as required under the Contract related to such
Receivable.

 

(o)     Receivables Not to Be Evidenced by Promissory Notes or Chattel Paper.
Such Originator shall not take any action to cause or permit any Receivable
created, acquired or originated by it to become evidenced by any “instrument” or
“chattel paper” (as defined in the applicable UCC) without the prior written
consent of the Buyer and Regions Bank.

 

(p)     Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions. Such Originator will (a) maintain in effect and enforce policies and
procedures designed to ensure compliance by such Originator, its Subsidiaries
and their respective directors, officers, employees and agents with all
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions, (b)
notify the Buyer and Regions Bank of any change in the information provided in
any previous Beneficial Ownership Certification that would result in a change to
the list of beneficial owners identified therein and (c) promptly upon the
reasonable request of the Buyer or Regions Bank, provide the Buyer or Regions
Bank, as the case may be, any information or documentation requested by it for
purposes of complying with the Beneficial Ownership Regulation.

 

(q)     Identifying of Records. Such Originator shall identify its master data
processing records relating to Receivables it sells or contributes to the Buyer
with a notation, header or footnote that indicates such Receivables have been
transferred in accordance with this Agreement.

 

(r)     Taxes. Such Originator will (i) timely file (including, without
limitation, on or prior to any applicable deadline under any extension) all tax
returns (federal, state and local) required to be filed by it and (ii) pay, or
cause to be paid, all taxes, assessments and other governmental charges, if any,
other than taxes, assessments and other governmental charges being contested in
good faith by appropriate proceedings and as to which adequate reserves have
been provided in accordance with GAAP, except in each case to the extent that
such failure to file or pay would not reasonably be expected to have a Material
Adverse Effect.

 

(s)     Buyer’s Tax Status. Such Originator shall not take or cause any action
to be taken that could result (and shall not fail to take any action the
omission of which could result) in the Buyer (i) being treated other than as a
“disregarded entity” within the meaning of U.S. Treasury Regulation § 301.7701-3
that is a wholly-owned subsidiary of a U.S. Person for U.S. federal income tax
purposes or (ii) becoming an association taxable as a corporation or a publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes.

 

20

--------------------------------------------------------------------------------

 

 

(t)     Insurance. Such Originator will maintain in effect, at such Originator’s
expense, such casualty and liability insurance as such Originator deems
appropriate in its good faith business judgment.

 

(u)     Subordinated Notes, Etc. Such Originator will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
its Subordinated Note or, in the case of the Contributing Originator, any of the
Contributing Originator’s equity interests in the Buyer (other than involuntary
Adverse Claims which have been of record less than 45 days and which such
Originator is actively contesting by appropriate proceedings or regulatory
procedures and as to which the holder of such adverse claim has not commenced
realizing on the encumbered Subordinated Note or equity interests in the Buyer).

 

(v)     Other Additional Information. Such Originator will provide to Regions
Bank such other information and documentation required under applicable “know
your customer” rules and regulations, the PATRIOT Act or any applicable
Anti-Money Laundering Laws or Anti-Corruption Laws, in each case as from time to
time reasonably requested by Regions Bank.

 

SECTION 6.2 Separateness Covenants. Each Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Buyer’s identity as a legal entity separate from such
Originator and its Affiliates. Therefore, from and after the date hereof, such
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Buyer is an entity with assets and liabilities distinct
from those of such Originator and any other Person, and is not a division of
such Originator, its Affiliates or any other Person. Without limiting the
generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, such Originator shall take such actions as shall be
required in order that:

 

(a)     such Originator shall not be involved in the day-to-day management of
the Buyer;

 

(b)     such Originator shall maintain separate records and books of account
from the Buyer and otherwise will observe corporate formalities and have a
separate area from the Buyer for its business (which may be located at the same
address as the Buyer, and, to the extent that it and the Buyer have offices in
the same location, there shall be a fair and appropriate allocation of overhead
costs between them, and each shall bear its fair share of such expenses);

 

(c)     the financial statements and books and records of such Originator shall
be prepared after the date of creation of the Buyer to reflect and shall reflect
the separate existence of the Buyer; provided that the Buyer’s assets and
liabilities may be included in a consolidated financial statement issued by an
Affiliate of the Buyer; provided, however, that any such consolidated financial
statement or the notes thereto shall make clear that the Buyer’s assets are not
available to satisfy the obligations of such Affiliate;

 

21

--------------------------------------------------------------------------------

 

 

(d)     except as permitted by the Receivables Purchase Agreement, (i) such
Originator shall maintain its assets (including, without limitation, deposit
accounts) separately from the assets (including, without limitation, deposit
accounts) of the Buyer and (ii) such Originator’s assets, and records relating
thereto, have not been, are not, and shall not be, commingled with those of the
Buyer;

 

(e)     such Originator shall not act as an agent for the Buyer (except in the
capacity of Master Servicer or a Sub-Servicer);

 

(f)     such Originator shall not conduct any of the business of the Buyer in
its own name (except in its capacity as the Master Servicer or a Sub-Servicer,
as applicable);

 

(g)     such Originator shall not pay any liabilities of the Buyer out of its
own funds or assets;

 

(h)     such Originator shall maintain an arm’s-length relationship with the
Buyer;

 

(i)     such Originator shall not assume or guarantee or become obligated for
the debts of the Buyer or hold out its credit as being available to satisfy the
obligations of the Buyer;

 

(j)     such Originator shall not acquire obligations of the Buyer (other than
its Subordinated Note);

 

(k)     such Originator shall allocate fairly and reasonably overhead or other
expenses that are properly shared with the Buyer, including, without limitation,
shared office space, but such Originator shall not pay the salaries of the
Buyer’s employees, if any, or any of the Seller’s other operating expenses;

 

(l)     such Originator shall identify and hold itself out as a separate and
distinct entity from the Buyer;

 

(m)     such Originator shall correct any known misunderstanding respecting its
separate identity from the Buyer; and

 

(n)     such Originator shall not enter into, or be a party to, any transaction
with the Buyer, except in the ordinary course of its business and on terms which
are intrinsically fair and not less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party.

 

ARTICLE VII     
ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF RECEIVABLES

 

SECTION 7.1      Rights of the Buyer. Each Originator hereby authorizes the
Buyer, the Master Servicer or their respective designees or assignees under this
Agreement or the Receivables Purchase Agreement (including, without limitation,
Regions Bank) to take any and all steps in such Originator’s name necessary or
desirable, in their respective determination, to collect all amounts due under
any and all Receivables sold, contributed or otherwise conveyed or purported to
be conveyed by it hereunder, including, without limitation, endorsing the name
of such Originator on checks and other instruments representing Collections and
enforcing such Receivables and the provisions of the related Contracts that
concern payment and/or enforcement of rights to payment; provided, however,
Regions Bank shall not take any of the foregoing actions unless an RSCA
Termination Event or an Event of Termination has occurred and is continuing.

 

22

--------------------------------------------------------------------------------

 

 

SECTION 7.2      Responsibilities of the Originators. Anything herein to the
contrary notwithstanding:

 

(a)     Each Originator shall perform its obligations hereunder and under the
Contracts to which it is a party, and the exercise by the Buyer or its designee
of its rights hereunder shall not relieve such Originator from such obligations.

 

(b)     None of the Buyer, the Master Servicer or Regions Bank shall have any
obligation or liability to any Obligor or any other third Person with respect to
any Receivables, Contracts related thereto or any other related agreements, nor
shall the Buyer, the Master Servicer or Regions Bank be obligated to perform any
of the obligations of any Originator thereunder.

 

(c)     Each Originator hereby grants to Regions Bank (as the Buyer’s assignee)
an irrevocable power-of-attorney, with full power of substitution, coupled with
an interest, during the occurrence and continuation of an Event of Termination
to take in the name of such Originator all steps necessary or advisable to
endorse, negotiate or otherwise realize on any writing or other right of any
kind held or transmitted by such Originator or transmitted or received by the
Buyer (whether or not from such Originator) in connection with any Receivable
sold, contributed or otherwise conveyed or purported to be conveyed by it
hereunder or Related Right.

 

SECTION 7.3      Further Action Evidencing Purchases. Each Originator agrees
that from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all further action that the Buyer,
the Master Servicer or Regions Bank may reasonably request in order to perfect,
protect or more fully evidence the Receivables and Related Rights purchased by
or contributed to the Buyer hereunder, or to enable the Buyer to exercise or
enforce any of its rights hereunder or under any other Transaction Document.
Without limiting the generality of the foregoing, upon the request of the Buyer
or Regions Bank, each Originator will execute (if applicable), authorize and
file such financing or continuation statements, or amendments thereto or
assignments thereof, and such other instruments or notices, as may be necessary
or appropriate.

 

Each Originator hereby authorizes the Buyer or its designee or assignee
(including, without limitation, Regions Bank) to file one or more financing or
continuation statements, and amendments thereto and assignments thereof,
relative to all or any of the Receivables and Related Rights sold or otherwise
conveyed or purported to be conveyed by it hereunder and now existing or
hereafter generated by such Originator. If an Originator fails to perform any of
its agreements or obligations under this Agreement, the Buyer or its designee or
assignee (including, without limitation, Regions Bank) may (but shall not be
required to) itself perform, or cause the performance of, such agreement or
obligation, and the expenses of the Buyer or its designee or assignee
(including, without limitation, Regions Bank) incurred in connection therewith
shall be payable by such Originator.

 

SECTION 7.4      Application of Collections. Any payment by an Obligor in
respect of any indebtedness owed by it to an Originator shall, except as
otherwise specified by such Obligor or required by applicable Law and unless
otherwise instructed by the Master Servicer (with the prior written consent of
Regions Bank) or Regions Bank, be applied as a Collection of any Receivable or
Receivables of such Obligor to the extent of any amounts then due and payable
thereunder (such application to be made starting with the oldest outstanding
Receivable or Receivables) before being applied to any other indebtedness of
such Obligor.

 

23

--------------------------------------------------------------------------------

 

 

SECTION 7.5      Performance of Obligations. Each Originator shall (i) perform
all of its obligations under the Contracts related to the Receivables generated
by such Originator to the same extent as if interests in such Receivables had
not been transferred hereunder, and the exercise by the Buyer or Regions Bank of
its rights hereunder shall not relieve any Originator from any such obligations
and (ii) pay when due any taxes, including, without limitation, any sales taxes
payable in connection with the Receivables generated by such Originator and
their creation and satisfaction.

 

SECTION 7.6      Collection Account Arrangements. Each Originator hereby
acknowledges and agrees that neither the Master Servicer nor such Originator has
any right, title or interest in any Collections on deposit in any Collection
Account. To the extent that any Collection Account is titled in the name of an
Originator for the benefit of the Buyer, such Originator is holding any such
Collections on deposit in such Collection Account, solely as the Buyer’s agent,
in trust for the benefit of the Buyer and Regions Bank. To the extent that the
Buyer (or following the occurrence of any Event of Termination, Regions Bank)
instructs an Originator to remit any such amounts on deposit in any such
Collection Account, such Originator shall promptly remit such amounts directly
to Regions Bank in partial satisfaction of the Seller Obligations and to be
applied in accordance with the priority of payments set forth in Section 4.01 of
the Receivables Purchase Agreement.

 

ARTICLE VIII     
RSCA TERMINATION EVENTS

 

SECTION 8.1      RSCA Termination Events. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “RSCA Termination
Event” (each event which with notice or the passage of time or both would become
an RSCA Termination Event being referred to herein as an “Unmatured RSCA
Termination Event”):

 

(a)     [reserved];

 

(b)     an Originator shall fail to make when due any payment or deposit to be
made by it under this Agreement or any other Transaction Document to which it is
a party and such failure shall remain unremedied for three (3) Business Days;

 

(c)     any representation or warranty made or deemed to be made by an
Originator (or any of its officers) under or in connection with this Agreement,
any other Transaction Documents to which it is a party, or any other information
or report delivered pursuant hereto or thereto by such Originator shall prove to
have been incorrect or untrue in any material respect when made or deemed made
or delivered and such failure to be correct or true shall have a Material
Adverse Effect;

 

(d)     an Originator shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement or any other Transaction Document to
which it is a party on its part to be performed or observed and such failure
shall continue unremedied for thirty (30) days after such Originator has
knowledge or receives written notice thereof; or

 

24

--------------------------------------------------------------------------------

 

 

(e)     any Insolvency Proceeding shall be instituted against an Originator and
such proceeding shall remain undismissed or unstayed for a period of sixty (60)
consecutive days or any of the actions sought in such proceeding (including the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur.

 

SECTION 8.2      Remedies.

 

(a)     Optional Termination. Upon the occurrence and during the continuation of
an RSCA Termination Event, the Buyer (and not the Master Servicer), with the
prior written consent of Regions Bank shall have the option, by notice to the
Originators (with a copy to Regions Bank), to declare the Purchase Facility
terminated.

 

(b)     Remedies Cumulative. Upon any termination of the Purchase Facility
pursuant to Section 8.2(a), the Buyer (and Regions Bank as Buyer’s assignee)
shall have, in addition to all other rights and remedies under this Agreement,
all other rights and remedies provided under the UCC of each applicable
jurisdiction and other applicable Laws, which rights shall be cumulative.

 

ARTICLE IX     
INDEMNIFICATION

 

SECTION 9.1      Indemnities by the Originators. Without limiting any other
rights that the Buyer may have hereunder or under applicable Law, each
Originator hereby severally agrees to indemnify the Buyer, Regions Bank (as the
Buyer’s assignee), and each of their respective officers, directors, employees,
agents, employees and Affiliates (each of the foregoing Persons being
individually called an “Originator Indemnified Party”), forthwith on demand,
from and against any and all damages, claims, losses, judgments, liabilities,
penalties and related costs and expenses (including reasonable Attorney Costs)
(all of the foregoing being collectively called “Originator Indemnified
Amounts”) awarded against or incurred by any of them arising out of, relating to
or in connection with:

 

(a)     the breach of any representation or warranty made or deemed made by such
Originator (or any employee, officer or agent of such Originator) under or in
connection with this Agreement or any of the other Transaction Documents, or any
information or report delivered by or on behalf of such Originator pursuant
hereto or thereto which shall have been untrue or incorrect when made or deemed
made or delivered;

 

(b)     the transfer by such Originator of any interest in any Pool Receivable
or Related Right other than the transfer of any Pool Receivable and Related
Security to the Buyer pursuant to this Agreement and the grant of a security
interest to the Buyer pursuant to this Agreement;

 

(c)     the failure by such Originator to comply with the terms of any
Transaction Document or with any applicable Law with respect to any Pool
Receivable or the related Contract; or the failure of any Pool Receivable or the
related Contract to conform to any such applicable Law;

 

 

--------------------------------------------------------------------------------

 

 

(d)     the lack of an enforceable ownership interest, or a first priority
perfected lien, in the Pool Receivables (and all Related Security) originated by
such Originator against all Persons (including any bankruptcy trustee or similar
Person), in either case, free and clear of any Adverse Claim;

 

(e)     the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
applicable Laws with respect to any Pool Receivable originated by such
Originator or the Related Rights;

 

(f)     any suit or claim related to the Pool Receivables originated by such
Originator (including any products liability or environmental liability claim
arising out of or in connection with the property, products or services that are
the subject of any Pool Receivable originated by such Originator);

 

(g)     any dispute, claim, offset or defense (other than discharge in
bankruptcy) of the Obligor to the payment of any Receivable in the Receivables
Pool originated by such Originator (including a defense based on such
Receivable’s or the related Contract’s not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms)
or any other claim resulting from the sale of the property, products or services
giving rise to such Receivable or the furnishing or failure to furnish such
property, products or services;

 

(h)     any failure of such Originator to perform any of its covenants, duties
or obligations in accordance with the provisions of this Agreement and of each
other Transaction Document to which it is a party or to timely and fully comply
with the Credit and Collection Policy in regard to each Pool Receivable
originated by it;

 

(i)     the commingling of Collections of Pool Receivables originated by such
Originator at any time with other funds other than Collections of other Pool
Receivables;

 

(j)     such Originator’s failure or delay to provide any Obligor of a
Receivable originated by such Originator with an invoice or other evidence of
indebtedness;

 

(k)     any investigation, litigation or proceeding (actual or threatened)
related to this Agreement or any other Transaction Document or in respect of any
Pool Receivable originated by such Originator or any Related Rights;

 

(l)     any claim brought by any Person other than an Originator Indemnified
Party arising from any activity by such Originator in servicing, administering
or collecting any Pool Receivable;

 

(m)     the failure by such Originator to pay when due any Taxes, including,
without limitation, sales, excise or personal property taxes;

 

(n)     any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivable
originated by such Originator (including, without limitation, a defense based on
such Pool Receivable or the related Contract not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of goods or the rendering of
services related to such Pool Receivable or the furnishing or failure to furnish
any such goods or services or other similar claim or defense not arising from
the financial inability of any Obligor to pay undisputed indebtedness;

 

26

--------------------------------------------------------------------------------

 

 

(o)     any products or professional liability, personal injury or damage suit,
or other similar claim arising out of or in connection with merchandise,
insurance or services that gave rise to any Receivable originated by such
Originator or of any Contract or Invoice related thereto;

 

(p)     the failure or delay by such Originator to provide any Obligor of a
Receivable originated by such Originator with an invoice or other evidence of
indebtedness;

 

(q)     any tax or governmental fee or charge, all interest and penalties
thereon or with respect thereto, and all out-of-pocket costs and expenses,
including without limitation, reasonable Attorney Costs in defending against the
same, which are required to be paid by reason of the purchase or ownership of
the Receivables generated by such Originator or any Related Rights connected
with any such Receivables;

 

(r)     any liability under Section 5.03 of the Receivables Purchase Agreement;

 

(s)     any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document to which such Originator is a
party, the transactions contemplated hereby or thereby, the use of the proceeds
of any sale, the SPE’s ownership interest in the Receivables and Related Rights
or any other investigation, litigation or proceeding relating to such Originator
or the Receivables and Rights in which any Originator Indemnified Party becomes
involved as a result of any of the transactions contemplated hereby or thereby;
or

 

(t)     any action taken by Regions Bank as attorney-in-fact for such Originator
pursuant to this Agreement or any other Transaction Document;

 

provided that such indemnity shall not be available to any Originator
Indemnified Party to the extent that such losses, claims, damages, liabilities
or related expenses (x) are determined by a court of competent jurisdiction in a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of an Originator Indemnified Party or (y) constitute recourse
with respect to a Pool Receivable by reason of the bankruptcy or insolvency, or
the financial or credit condition or financial default, of the related Obligor.

 

Notwithstanding anything to the contrary in this Agreement, solely for purposes
of any Originator’s indemnification obligations in this Article IX, any
representation, warranty or covenant qualified by the occurrence or
non-occurrence of a Material Adverse Effect or similar concepts of materiality
shall be deemed to be not so qualified.

 

ARTICLE X     
MISCELLANEOUS

 

SECTION 10.1      Amendments, etc.

 

(a)     The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
executed by the Buyer, the Master Servicer and the Originators, with the prior
written consent of Regions Bank.

 

27

--------------------------------------------------------------------------------

 

 

(b)     No failure or delay on the part of the Buyer, the Master Servicer, any
Originator, Regions Bank or any third-party beneficiary in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on the Buyer, the Master Servicer or the Originators in any case shall
entitle it to any notice or demand in similar or other circumstances. No waiver
or approval by the Buyer, Regions Bank or the Master Servicer under this
Agreement shall, except as may otherwise be stated in such waiver or approval,
be applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

 

(c)     The Transaction Documents contain a final and complete integration of
all prior expressions by the parties hereto with respect to the subject matter
thereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter thereof, superseding all prior oral or written
understandings.

 

SECTION 10.2      Notices, etc. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
facsimile or electronic mail communication) and shall be delivered or sent by
facsimile, electronic mail, or by overnight mail, to the intended party at the
mailing or electronic mail address or facsimile number of such party set forth
under its name on Schedule IV hereof or at such other address or facsimile
number as shall be designated by such party in a written notice to the other
parties hereto or in the case of Regions Bank, at its address for notices
pursuant to the Receivables Purchase Agreement. All such notices and
communications shall be effective (i) if delivered by overnight mail, when
received, and (ii) if transmitted by facsimile or electronic mail, when sent,
receipt confirmed by telephone or electronic means.

 

SECTION 10.3      No Waiver; Cumulative Remedies. The remedies herein provided
are cumulative and not exclusive of any remedies provided by law. Without
limiting the foregoing, each Originator hereby authorizes the Buyer and Regions
Bank (collectively, the “Set-off Parties”), at any time and from time to time,
to the fullest extent permitted by law, to set off, against any obligations of
such Originator to such Set-off Party arising in connection with the Transaction
Documents (including, without limitation, amounts payable pursuant to Section
9.1) that are then due and payable or that are not then due and payable but have
accrued, any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and any and all indebtedness at any time owing
by, any Set-off Party to or for the credit or the account of such Originator.

 

SECTION 10.4      Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Buyer and the Originators and their
respective successors and permitted assigns. No Originator may assign any of its
rights hereunder or any interest herein without the prior written consent of the
Buyer and Regions Bank, except as otherwise herein specifically provided. This
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until such time as the parties hereto shall agree. The rights and remedies with
respect to any breach of any representation and warranty made by an Originator
pursuant to Article V and the indemnification and payment provisions of Article
IX and Section 10.6 shall be continuing and shall survive any termination of
this Agreement.

 

SECTION 10.5      Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF), EXCEPT TO THE EXTENT THAT THE
PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

 

28

--------------------------------------------------------------------------------

 

 

SECTION 10.6      Costs, Expenses and Taxes. In addition to the obligations of
the Originators under Article IX, each Originator, jointly and severally, agrees
to pay on demand:

 

(a)     to the Buyer (and any successor and permitted assigns thereof) and any
third-party beneficiary of the Buyer’s rights hereunder, all reasonable
out-of-pocket costs and expenses, including, without limitation, reasonable
Attorney Costs for the Buyer (and any successor and permitted assigns thereof)
and any third-party beneficiary of the Buyer’s rights hereunder with respect
thereto and with respect to (i) advising any such Person as to their rights and
remedies under this Agreement; and (ii) incurred by any such Person in
connection with the enforcement of any of its rights or remedies under the
provisions of this Agreement or any other Transaction Document to which any
Originator is a party; and

 

(b)     all stamp, franchise and other taxes and fees payable in connection with
the execution, delivery, filing and recording of this Agreement or any other
Transaction Document to which any Originator is a party (in its capacity as an
Originator), any financing statements to be filed in connection herewith or
therewith, and agrees to indemnify each Originator Indemnified Party against any
liabilities with respect to or resulting from any delay in paying or omitting to
pay such taxes and fees.

 

SECTION 10.7      SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

 

(b)     EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS
ADDRESS SPECIFIED IN SCHEDULE IV. NOTHING IN THIS SECTION 10.7 SHALL AFFECT THE
RIGHT OF THE PARTIES HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW.

 

SECTION 10.8      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

 

SECTION 10.9      Captions and Cross References; Incorporation by Reference. The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to any underscored Article, Section, Schedule or Exhibit are to such Article,
Section, Schedule or Exhibit of this Agreement, as the case may be. The
Schedules and Exhibits hereto are hereby incorporated by reference into and made
a part of this Agreement.

 

29

--------------------------------------------------------------------------------

 

 

SECTION 10.10      Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

 

SECTION 10.11      Acknowledgment and Agreement. By execution below, each
Originator expressly acknowledges and agrees that all of the Buyer’s rights,
title, and interests in, to, and under this Agreement (but not its obligations),
shall be assigned by the Buyer to Regions Bank pursuant to the Receivables
Purchase Agreement, and each Originator consents to such assignment. Each of the
parties hereto acknowledges and agrees that Regions Bank is a third-party
beneficiary of the rights of the Buyer arising hereunder and under the other
Transaction Documents to which any Originator is a party, and notwithstanding
anything to the contrary contained herein or in any other Transaction Document,
during the occurrence and continuation of an Event of Termination under the
Receivables Purchase Agreement, Regions Bank, and not the Buyer, shall have the
sole right to exercise all such rights and related remedies.

 

SECTION 10.12      No Proceeding. Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Buyer any
Insolvency Proceeding for at least one year and one day following the Final
Payout Date. Each Originator further agrees that notwithstanding any provisions
contained in this Agreement to the contrary, the Buyer shall not, and shall not
be obligated to, pay any amount in respect of any Subordinated Note or otherwise
to such Originator pursuant to this Agreement unless the Buyer has received
funds which may, subject to Section 4.01 of the Receivables Purchase Agreement,
be used to make such payment. Any amount which the Buyer does not pay pursuant
to the operation of the preceding sentence shall not constitute a claim (as
defined in §101 of the Bankruptcy Code) against or corporate obligation of the
Buyer by such Originator for any such insufficiency unless and until the
provisions of the foregoing sentence are satisfied. The agreements in this
Section 10.12 shall survive any termination of this Agreement.

 

SECTION 10.13      Confidentiality.

 

(a)     The Buyer and its assigns agree to hold in confidence, and not disclose
to any Person, any confidential and proprietary information or material
nonpublic information concerning any Originator and its respective Affiliates
and their businesses or the terms of this Agreement (including any fees payable
in connection with this Agreement or the other Transaction Documents), except as
the applicable Originator or Affiliate may have consented to in writing prior to
any proposed disclosure; provided, however, that it may disclose such
information (i) to its Advisors and Representatives, (ii) to its Eligible
Assignees and Participants and potential Eligible Assignees and Participants and
their respective counsel if they agree in writing to hold it confidential, (iii)
to the extent such information has become available to the public other than as
a result of a disclosure by or through it or its Representatives or Advisors,
(iv) at the request of a bank examiner or other regulatory authority or in
connection with an examination of the Purchaser or its Affiliates or (v) to the
extent it should be (A) required by applicable Law, or in connection with any
legal or regulatory proceeding or (B) requested by any Governmental Authority to
disclose such information; provided that, in the case of clause (v) above, the
Purchaser will use reasonable efforts to maintain confidentiality and will
(unless otherwise prohibited by applicable Law) notify the applicable Originator
of its making any such disclosure as promptly as reasonably practicable
thereafter. The Buyer and its assigns agree to be responsible for any breach of
this Section by its Representatives and Advisors and agrees that its
Representatives and Advisors will be advised by it of the confidential nature of
such information and shall agree to comply with this Section. Notwithstanding
the foregoing, each of the Originators consents to the publication by the Buyer
or its assigns of a tombstone or similar advertising material relating to the
financing transactions contemplated by this Agreement following public
disclosure of such financing transactions by the Seller or its Affiliates.

 

30

--------------------------------------------------------------------------------

 

 

(b)     As used in this Section 10.13, (i) “Advisors” means, with respect to any
Person, such Person’s accountants, attorneys and other confidential advisors and
(ii) “Representatives” means, with respect to any Person, such Person’s
Affiliates, Subsidiaries, directors, managers, officers, employees, members,
investors, financing sources, insurers, professional advisors, representatives
and agents; provided that such Persons shall not be deemed to Representatives of
a Person unless (and solely to the extent that) confidential information is
furnished to such Person.

 

(c)     Notwithstanding the foregoing, to the extent not inconsistent with
applicable securities Laws, each party hereto (and each of its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure (as defined in
Section 1.6011-4 of the Treasury Regulations) of the transactions contemplated
by the Transaction Documents and all materials of any kind (including opinions
or other tax analyses) that are provided to such Person relating to such tax
treatment and tax structure.

 

SECTION 10.14      Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

 

SECTION 10.15      Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

31

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

 

StarTek Receivables Funding, LLC,

 

  as Buyer  

 

 

 

 

 

 

 

 

 

By:

/s/ Doug Tackett 

 

 

 

 Name: Doug Tackett 

 

 

 

 Title: President

 

                          STARTEK USA, INC., as an Originator                
By: /s/ Del Cloninger        Name: Del Cloninger        Title: VP, Treasury    
                        STARTEK, INC.,     as an Originator and as Master
Servicer                     By: /s/ Del Cloninger        Name: Del Cloninger  
     Title: VP, Treasury  

 

32

--------------------------------------------------------------------------------

 

 

Schedule I

 

LOCATION OF THE ORIGINATORS

 

 

 

Originator

 

Location

StarTek, Inc.

 

Delaware

StarTek USA, Inc.

 

Colorado

 

Sch. I-1

--------------------------------------------------------------------------------

 

 

Schedule II

 

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

 

 

 

Originator

 

Books and Records Locations

StarTek, Inc.

6200 South Syracuse Way, Suite 485
Greenwood Village, CO 80111

 

StarTek USA, Inc.

6200 South Syracuse Way, Suite 485
Greenwood Village, CO 80111

 

 

Sch. II-1

--------------------------------------------------------------------------------

 

 

Schedule III

 

PRIOR LEGAL NAMES; TRADE NAMES

 

 

 

Originator

 

Prior Legal Names; Trade Names

StarTek, Inc.

 

n/a

StarTek USA, Inc.

 

n/a

 

Sch. III-1

--------------------------------------------------------------------------------

 

 

Schedule IV

 

NOTICE ADDRESSES

 

Party

 

Address(s) for Notices

StarTek, Inc.

6200 South Syracuse Way, Suite 485
Greenwood Village, CO 80111

Attention: Del Cloninger, VP Treasury,

Phone: (314) 402-7228

Email: del.cloninger@startek.com

 

 

With a copy to:

 

Attention: Doug Tackett, Esq.

Phone: (615) 678-1729

Email: doug.tackett@startek.com

 

StarTek USA, Inc.

6200 South Syracuse Way, Suite 485
Greenwood Village, CO 80111

Attention: Del Cloninger, Treasurer,

Phone: (314) 402-7228

Email: del.cloninger@startek.com

 

 

With a copy to:

 

Attention: Doug Tackett, Esq.

Phone: (615) 678-1729

Email: doug.tackett@startek.com

 

StarTek Receivables Funding, LLC

6200 South Syracuse Way, Suite 485
Greenwood Village, CO 80111

Attention: Del Cloninger, Treasurer,

Phone: (314) 402-7228

Email: del.cloninger@startek.com

 

 

With a copy to:

 

Attention: Doug Tackett, Esq.

Phone: (615) 678-1729

Email: doug.tackett@startek.com

 

Sch. IV-1

--------------------------------------------------------------------------------

 

 

 

Schedule V

 

 

 

ACTIONS/SUITS

 

None, except as disclosed in StarTek’s public filings with the SEC.

 

Sch. V-1

--------------------------------------------------------------------------------

 

 

Exhibit A

 

PURCHASE DATA

 

 

1.

Name of applicable Originator

 

 

2.

For the [Closing Date][month ended ___________, 20__]

 

 

3.

If applicable:

 

 

a.

Aggregate Outstanding Balance of Contributed Receivables

 

 

b.

Related aggregate increase in StarTek USA’s capital account as a result of such
contribution

 

 

4.

Aggregate Outstanding Balance of Receivables purchased [on the Closing
Date][during the month referenced in #2 above]

 

 

5.

Aggregate Purchase Price paid for Receivables purchased [on the Closing
Date][during the month referenced in #2 above] and the portion of which was paid
in cash and the portion of which was paid through -an increase in the
outstanding principal balance of the applicable Originator’s Subordinated Note

 

Ex. A-1

--------------------------------------------------------------------------------

 

 

Exhibit B

 

FORM OF SUBORDINATED NOTE

 

New York, New York
April 17, 2020

 

FOR VALUE RECEIVED, the undersigned, StarTek Receivables Funding, LLC, a
Delaware limited liability company (the “Buyer”), promises to pay to STARTEK
[USA], INC., a [Delaware/Colorado] corporation (the “Originator”), on the terms
and subject to the conditions set forth herein and in the Receivables Sale and
Contribution Agreement referred to below, the aggregate unpaid Purchase Price of
all Receivables purchased by the Buyer from the Originator pursuant to such
Receivables Sale and Contribution Agreement, as such unpaid Purchase Price is
shown in the records of the Master Servicer.

 

1.     Receivables Sale and Contribution Agreement. This is the Subordinated
Note described in, and is subject to the terms and conditions set forth in, that
certain Receivables Sale and Contribution Agreement dated as of April 17, 2020
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Sale and Contribution Agreement”), among the
Buyer, StarTek, Inc., individually and as Master Servicer, and StarTek USA, Inc.
Reference is hereby made to the Receivables Sale and Contribution Agreement for
a statement of certain other rights and obligations of the Buyer and the
Originator.

 

2.     Definitions. Capitalized terms used (but not defined) herein have the
meanings assigned thereto in the Receivables Sale and Contribution Agreement and
in Article I of the Receivables Purchase Agreement (as defined in the
Receivables Sale and Contribution Agreement). In addition, as used herein, the
following terms have the following meanings:

 

“Bankruptcy Proceedings” has the meaning set forth in clause (b) of paragraph 9
hereof.

 

“Final Maturity Date” means the Payment Date immediately following the date that
falls one year and one day after the Termination Date.

 

“Prime Rate” means that rate announced by Regions Bank from time to time as its
“prime rate” and is one of several interest rate bases under by Regions Bank.
Regions Bank lends at rates both above and below such “prime rate,” and the
parties acknowledge that such “prime rate” is not represented or intended to be
the lowest of most favorable rate of interest offered by Regions Bank.

 

“Senior Interest Holders” means, collectively, Regions Bank, the Seller
Indemnified Parties, the Master Servicer Indemnified Parties and the Affected
Persons.

 

“Senior Interests” means, collectively, (i) the Aggregate Yield, (ii) the
Aggregate Capital, (iii) the fees referred to in Section 2.03 of the Receivables
Purchase Agreement, (iv) all amounts payable pursuant to Sections 4.01, 4.02,
13.01 or 14.04 of the Receivables Purchase Agreement and (v) all other
obligations of the Buyer and the Master Servicer that are due and payable, to
(a) Regions Bank and its successors, permitted transferees and assigns arising
in connection with the Transaction Documents and (b) any Seller Indemnified
Party, Master Servicer Indemnified Party or Affected Person arising in
connection with the Receivables Purchase Agreement or any other Transaction
Document, in each case, howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now or hereafter existing, or due or to
become due, together with any and all interest accruing on any such amount after
the commencement of any Bankruptcy Proceedings, notwithstanding any provision or
rule of law that might restrict the rights of any Senior Interest Holder, as
against the Buyer or anyone else, to collect such interest.

 

Ex. B-1

--------------------------------------------------------------------------------

 

 

“Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof.

 

3.     Interest. Subject to the Subordination Provisions set forth below, the
Buyer promises to pay interest on this Subordinated Note as follows: to (but
excluding) the date on which the entire aggregate unpaid Purchase Price is fully
paid, the aggregate unpaid Purchase Price from time to time outstanding shall
bear interest at a rate per annum equal to the Prime Rate.

 

4.     Interest Payment Dates. Subject to the Subordination Provisions set forth
below, the Buyer shall pay accrued interest on this Subordinated Note on each
Monthly Settlement Date, and shall pay accrued interest on the amount of each
principal payment made in cash on a date other than a Monthly Settlement Date at
the time of such principal payment.

 

5.     Basis of Computation. Interest accrued hereunder shall be computed for
the actual number of days elapsed on the basis of a 365- or 366-day year, as the
case may be.

 

6.     Principal Payment Dates. Subject to the Subordination Provisions set
forth below, payments of the principal amount of this Subordinated Note shall be
made as follows:

 

(a)     The principal amount of this Subordinated Note shall be reduced by an
amount equal to each payment deemed made pursuant to Section 3.3 of the
Receivables Sale and Contribution Agreement.

 

(b)     The entire outstanding principal amount of this Subordinated Note shall
be paid on the Final Maturity Date.

 

(c)     Subject to the Subordination Provisions set forth below, the principal
amount of and accrued interest on this Subordinated Note may be prepaid by, and
in the sole discretion of the Buyer, on any Business Day without premium or
penalty.

 

7.     Payment Mechanics. All payments of principal and interest hereunder are
to be made in lawful money of the United States of America in the manner
specified in Article III of the Receivables Sale and Contribution Agreement.

 

8.     Enforcement Expenses. In addition to and not in limitation of the
foregoing, but subject to the Subordination Provisions set forth below and to
any limitation imposed by applicable Law, the Buyer agrees to pay all expenses,
including Attorney Costs, incurred by the Originator in seeking to collect any
amounts payable hereunder which are not paid when due.

 

Ex. B-2

--------------------------------------------------------------------------------

 

 

9.     Subordination Provisions. The Buyer covenants and agrees, and the
Originator and any other holder of this Subordinated Note (collectively, the
Originator and any such other holder are called the “Holder”), by its acceptance
of this Subordinated Note, likewise covenants and agrees on behalf of itself and
any Holder, that the payment of the principal amount of and interest on this
Subordinated Note is hereby expressly subordinated in right of payment to the
payment and performance of the Senior Interests to the extent and in the manner
set forth in the following clauses of this paragraph 9:

 

(a)     No payment or other distribution of the Buyer’s assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Subordinated Note except to the extent such payment or
other distribution is (i) permitted under the Receivables Purchase Agreement or
(ii) made pursuant to paragraph 4 or clause (a) or (b) of paragraph 6 of this
Subordinated Note;

 

(b)     In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar event relating to the Buyer, whether voluntary
or involuntary, partial or complete, and whether in bankruptcy, insolvency or
receivership proceedings, or upon an assignment for the benefit of creditors, or
any other marshalling of the assets and liabilities of the Buyer or any sale of
all or substantially all of the assets of the Buyer other than as permitted by
the Receivables Sale and Contribution Agreement (such proceedings being herein
collectively called “Bankruptcy Proceedings”), the Senior Interests shall first
be paid and performed in full and in cash before the Originator shall be
entitled to receive and to retain any payment or distribution in respect of this
Subordinated Note. In order to implement the foregoing: (i) all payments and
distributions of any kind or character in respect of this Subordinated Note to
which the Holder would be entitled except for this clause (b) shall be made
directly to Regions Bank (for the benefit of the Senior Interest Holders); (ii)
the Holder shall promptly file a claim or claims, in the form required in any
Bankruptcy Proceedings, for the full outstanding amount of this Subordinated
Note, and shall use commercially reasonable efforts to cause said claim or
claims to be approved and all payments and other distributions in respect
thereof to be made directly to Regions Bank (for the benefit of the Senior
Interest Holders) until the Senior Interests shall have been paid and performed
in full and in cash; and (iii) the Holder hereby irrevocably agrees that Regions
Bank, may in the name of the Holder or otherwise, demand, sue for, collect,
receive and receipt for any and all such payments or distributions, and file,
prove and vote or consent in any such Bankruptcy Proceedings with respect to any
and all claims of the Holder relating to this Subordinated Note, in each case
until the Senior Interests shall have been paid and performed in full and in
cash;

 

(c)     In the event that the Holder receives any payment or other distribution
of any kind or character from the Buyer or from any other source whatsoever in
respect of this Subordinated Note, other than as expressly permitted by the
terms of this Subordinated Note, such payment or other distribution shall be
received in trust for the Senior Interest Holders and shall be turned over by
the Holder to Regions Bank (for the benefit of the Senior Interest Holders)
forthwith. All payments and distributions received by Regions Bank in respect of
this Subordinated Note, to the extent received in or converted into cash, may be
applied by Regions Bank (for the benefit of the Senior Interest Holders) first
to the payment of any and all expenses (including reasonable Attorney Costs)
paid or incurred by the Senior Interest Holders in enforcing these Subordination
Provisions, or in endeavoring to collect or realize upon this Subordinated Note,
and any balance thereof shall, solely as between the Originator and the Senior
Interest Holders, be applied by Regions Bank (in the order of application set
forth in Article IV of the Receivables Purchase Agreement) toward the payment of
the Senior Interests; but as between the Buyer and its creditors, no such
payments or distributions of any kind or character shall be deemed to be
payments or distributions in respect of the Senior Interests;

 

Ex. B-3

--------------------------------------------------------------------------------

 

 

(d)     Notwithstanding any payments or distributions received by the Senior
Interest Holders in respect of this Subordinated Note, while any Bankruptcy
Proceedings are pending the Holder shall not be subrogated to the then existing
rights of the Senior Interest Holders in respect of the Senior Interests until
the Senior Interests have been paid and performed in full and in cash. If no
Bankruptcy Proceedings are pending, the Holder shall only be entitled to
exercise any subrogation rights that it may acquire (by reason of a payment or
distribution to the Senior Interest Holders in respect of this Subordinated
Note) to the extent that any payment arising out of the exercise of such rights
would be permitted under the Receivables Purchase Agreement;

 

(e)     These Subordination Provisions are intended solely for the purpose of
defining the relative rights of the Holder, on the one hand, and the Senior
Interest Holders on the other hand. Nothing contained in these Subordination
Provisions or elsewhere in this Subordinated Note is intended to or shall
impair, as between the Buyer, its creditors (other than the Senior Interest
Holders) and the Holder, the Buyer’s obligation, which is unconditional and
absolute, to pay the Holder the principal of and interest on this Subordinated
Note as and when the same shall become due and payable in accordance with the
terms hereof or to affect the relative rights of the Holder and creditors of the
Buyer (other than the Senior Interest Holders);

 

(f)     The Holder shall not, until the Senior Interests have been paid and
performed in full and in cash, (i) cancel, waive, forgive, transfer or assign,
or commence legal proceedings to enforce or collect, or subordinate to any
obligation of the Buyer, howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, or now or hereafter existing, or due or to
become due, other than the Senior Interests, this Subordinated Note or any
rights in respect hereof or (ii) convert this Subordinated Note into an equity
interest in the Buyer, unless the Holder shall, in either case, have received
the prior written consent of Regions Bank;

 

(g)     The Holder shall not, without the advance written consent of Regions
Bank, commence, or join with any other Person in commencing, any Bankruptcy
Proceedings with respect to the Buyer until at least one year and one day shall
have passed since the Senior Interests shall have been paid and performed in
full and in cash;

 

(h)     If, at any time, any payment (in whole or in part) of any Senior
Interest is rescinded or must be restored or returned by a Senior Interest
Holder (whether in connection with Bankruptcy Proceedings or otherwise), these
Subordination Provisions shall continue to be effective or shall be reinstated,
as the case may be, as though such payment had not been made;

 

(i)     Each of the Senior Interest Holders may, from time to time, at its sole
discretion, without notice to the Holder, and without waiving any of its rights
under these Subordination Provisions, take any or all of the following actions:
(i) retain or obtain an interest in any property to secure any of the Senior
Interests; (ii) retain or obtain the primary or secondary obligations of any
other obligor or obligors with respect to any of the Senior Interests; (iii)
extend or renew for one or more periods (whether or not longer than the original
period), alter or exchange any of the Senior Interests, or release or compromise
any obligation of any nature with respect to any of the Senior Interests; (iv)
amend, supplement, amend and restate, or otherwise modify any Transaction
Document; and (v) release its security interest in, or surrender, release or
permit any substitution or exchange for all or any part of any rights or
property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property;

 

Ex. B-4

--------------------------------------------------------------------------------

 

 

(j)     The Holder hereby waives: (i) notice of acceptance of these
Subordination Provisions by any of the Senior Interest Holders; (ii) notice of
the existence, creation, non-payment or non-performance of all or any of the
Senior Interests; and (iii) all diligence in enforcement, collection or
protection of, or realization upon, the Senior Interests, or any thereof, or any
security therefor;

 

(k)     Each of the Senior Interest Holders may, from time to time, on the terms
and subject to the conditions set forth in the Transaction Documents to which
such Persons are party, but without notice to the Holder, assign or transfer any
or all of the Senior Interests, or any interest therein; and, notwithstanding
any such assignment or transfer or any subsequent assignment or transfer
thereof, such Senior Interests shall be and remain Senior Interests for the
purposes of these Subordination Provisions, and every immediate and successive
assignee or transferee of any of the Senior Interests or of any interest of such
assignee or transferee in the Senior Interests shall be entitled to the benefits
of these Subordination Provisions to the same extent as if such assignee or
transferee were the assignor or transferor; and

 

(l)     These Subordination Provisions constitute a continuing offer from the
Holder to all Persons who become the holders of, or who continue to hold, Senior
Interests; and these Subordination Provisions are made for the benefit of the
Senior Interest Holders, and Regions Bank may proceed to enforce such provisions
on behalf of each of such Persons.

 

10.     General. No failure or delay on the part of the Originator in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No
amendment, modification or waiver of, or consent with respect to, any provision
of this Subordinated Note shall in any event be effective unless (i) the same
shall be in writing and signed and delivered by the Buyer and the Holder and
(ii) all consents required for such actions under the Transaction Documents
shall have been received by the appropriate Persons.

 

11.     Maximum Interest. Notwithstanding anything in this Subordinated Note to
the contrary, the Buyer shall never be required to pay unearned interest on any
amount outstanding hereunder and shall never be required to pay interest on the
principal amount outstanding hereunder at a rate in excess of the maximum
nonusurious interest rate that may be contracted for, charged or received under
applicable federal or state law (such maximum rate being herein called the
“Highest Lawful Rate”). If the effective rate of interest which would otherwise
be payable under this Subordinated Note would exceed the Highest Lawful Rate, or
if the holder of this Subordinated Note shall receive any unearned interest or
shall receive monies that are deemed to constitute interest which would increase
the effective rate of interest payable by the Buyer under this Subordinated Note
to a rate in excess of the Highest Lawful Rate, then (i) the amount of interest
which would otherwise be payable by the Buyer under this Subordinated Note shall
be reduced to the amount allowed by applicable Law, and (ii) any unearned
interest paid by the Buyer or any interest paid by the Buyer in excess of the
Highest Lawful Rate shall be refunded to the Buyer. Without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by the Originator under this Subordinated Note that are made for the
purpose of determining whether such rate exceeds the Highest Lawful Rate
applicable to the Originator (such Highest Lawful Rate being herein called the
“Originator’s Maximum Permissible Rate”) shall be made, to the extent permitted
by usury laws applicable to the Originator (now or hereafter enacted), by
amortizing, prorating and spreading in equal parts during the actual period
during which any amount has been outstanding hereunder all interest at any time
contracted for, charged or received by the Originator in connection herewith. If
at any time and from time to time (i) the amount of interest payable to the
Originator on any date shall be computed at the Originator’s Maximum Permissible
Rate pursuant to the provisions of the foregoing sentence and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to the Originator would be less than the amount of interest payable to
the Originator computed at the Originator’s Maximum Permissible Rate, then the
amount of interest payable to the Originator in respect of such subsequent
interest computation period shall continue to be computed at the Originator’s
Maximum Permissible Rate until the total amount of interest payable to the
Originator shall equal the total amount of interest which would have been
payable to the Originator if the total amount of interest had been computed
without giving effect to the provisions of the foregoing sentence.

 

Ex. B-5

--------------------------------------------------------------------------------

 

 

12.       No Negotiation. This Subordinated Note is not negotiable.

 

13.     Governing Law. THIS SUBORDINATED NOTE, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).

 

14.     Captions. Paragraph captions used in this Subordinated Note are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Subordinated Note.

 

IN WITNESS WHEREOF, the Buyer has caused this Subordinated Note to be executed
as of the date first written above.

 

StarTek Receivables Funding, LLC

 

By:_______________________________________

 

Name:

 

Title:

 

Ex. B-6

 